Citation Nr: 0312445	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-19 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left below knee 
amputation, as secondary to residuals of the service 
connected left great toe fracture with chronic osteomyelitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The issue was remanded by the Board in February 2001 and is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The competent evidence weighs against a conclusion that 
the amputation below the left knee was etiologically related 
to the service-connected left great toe fracture with chronic 
osteomyelitis.  


CONCLUSION OF LAW

The criteria for service connection for a left below the knee 
amputation, as secondary to a service-connected disability, 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The Board remand, issued in 
February 2001, notified the veteran of this change in the 
law.   

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent the 
veteran letters in May 2001 and February 2002 which informed 
him of what evidence was needed to establish entitlement and, 
further, what evidence the RO still needed from the veteran.  
The veteran was sent yet another letter in may 2003 informing 
him of what information or evidence VA still needed.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the May 2001 and 
February 2002 letters informed him that, provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claim, to include developing for medical records, employment 
records, or records from other Federal agencies.  In 
addition, he was informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decided it was necessary in order to make a decision on 
his claim.  See 38 C.F.R. § 3.159(c) (2002).  Here, there are 
no obtainable records referenced by the veteran that have not 
been obtained and considered in conjunction with the 
veteran's claim on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

			II.  Secondary Service Connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  See Allen, 
supra.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when a non service-connected disorder is aggravated by a 
service-connected disability, the veteran shall be 
compensated for the additional increment of disability that 
is over and above the degree of disability existing before 
the aggravation.  
  
The Court has stated that in evaluating the probative value 
of medical evidence:  

[t]he probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions...is...within the province 
of the adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (overruled, in part, on other grounds).  

With the legal criteria above in mind, the relevant facts and 
contentions will be summarized.  The veteran contends that he 
is entitled to service connection for a left below the knee 
amputation, as secondary to residuals of his service-
connected left great toe fracture with chronic osteomyelitis.  
The in-service injury to his left great toe occurred in 
January 1946 and the left below the knee amputation was 
performed in March 1988.    

The veteran's service medical records (SMR's) describe 
contusion of the tissues of the left great toe, which 
required four sutures, and a compound fracture of the distal 
phalanx.  SMR's were negative for contusions, or other injury 
of the entire foot or lower leg.  Additionally, the SMR's 
were negative for any complaints of, or treatment for, a 
cardiovascular disorder, as was the November 1948 VA 
examination report.    

A discharge summary for St. Augustine General Hospital from 
March 1988 notes that the veteran was admitted complaining of 
severe pain, coldness, and numbness of the left foot.  He 
underwent a left below the knee amputation on March 15, 1988.  
His discharge diagnoses included severe arteriosclerotic 
cardiovascular disease with peripheral vascular disease, left 
lower extremity and, gangrenous changes of the distal left 
lower extremity requiring below knee amputation; status post 
below knee amputation.     

A January 1991 statement from Dr. Magre, a private physician, 
noted that the veteran gave a history of an injury to his 
left leg in 1946 and stated that it was conceivable that the 
injury and arteriovenous changes could have been an important 
factor in the vascular insufficiency that led to his 
amputation.  Another letter by Dr. Magre, dated in October 
1997, noted the veteran's below the knee amputation of his 
left leg, which he ascribed to advanced ischemia of his left 
lower extremity.  He further noted that the veteran's 
preoperative angiogram revealed severe arteriosclerosis of 
his lower leg and foot, which he remarked was most likely 
related to his injury to his left foot during service.   

The veteran submitted to a VA examination in March 1998.  The 
examiner noted that the veteran's records indicated that he 
suffered a compound comminuted fracture of his left great toe 
in service, when it was caught between two small boats that 
he was trying to tie up.  The veteran reported to the 
examiner that his foot turned "black" in 1986.  He 
underwent a below the knee amputation in 1988; however, it 
was noted that the veteran had only been going to the 
treating surgeon for one year prior to the amputation.  The 
veteran was noted to be wearing a prosthesis.  

Upon examination, the veteran walked with a very smooth gait 
and there was no evidence of any Trendelenberg sign.  He had 
a barely perceptible limp favoring the left lower extremity.  
Examination of the stump revealed an old fishmouth incision 
which was well healed and nonadherent and the skin covering 
the stump was of good quality and there was no evidence of 
any abrasions or pressure areas.  The amputation was 60 cm 
distal to his tibial tubercle.  He had a full range of motion 
about his left knee.  His circulation and sensation in his 
stump were intact.  The examiner concluded that there was no 
likelihood that the injury to the left great toe the veteran 
suffered in service had anything to do with his below the 
knee amputation or his peripheral vascular disease, and 
stated that the veteran probably suffered from generalized 
atherosclerosis as witnessed by a coronary bypass procedure 
he underwent in October 1996.  

In November 2000, a VA medical advisory opinion, as requsted 
by the Board in correspondence dated in August 2000, was 
rendered by a VA surgical chief.  This physician stated that 
he reviewed the medical records and correspondence in 
conjunction with the rendering of his opinion.  He remarked 
that the veteran's fracture of his left great toe in service, 
which he noted was adequately treated at the time, certainly 
may have contributed to his chronic osteomyelitis in that 
toe.  He further stated that it was not in dispute that the 
patient had evidence of atherosclerotic vascular disease as 
evidenced by an arteriogram showing severe vascular disease 
in his left leg and his history of coronary artery bypass.  
He stated that, in his opinion, he was unaware of any direct 
relationship between osteomyelitis and accelerated arterial 
vascular disease or, indeed, between any gait changes leading 
to accelerated arthrosclerotic peripheral vascular disease.  
He concluded: 

I find that there is no logical 
connection between the injuries sustained 
40 years prior to an amputation for 
advanced arthrosclerotic disease and no 
reason to disagree with the conclusion 
that the service injury is totally 
unrelated to the below knee amputation 
for peripheral vascular disease . . .  

The veteran submitted an undated letter, which was received 
by the RO in January 2001, in which he stated that his foot 
and leg up to the knee was crushed in the accident which 
fractured his great left toe.  Additionally, in a February 
1991 VA examination report, the veteran noted in the 
narrative history section that his knee was also injured 
during the accident, but that it was not documented in his 
records.     

In a letter dated in January 2001, Dr. Magre referred to a 
severe crush injury to the veteran's left leg and foot in 
1946.  He noted that the veteran was hospitalized for a long 
period of time with a fracture and gangrene of his toe, and 
that his lower leg was also crushed but did not sustain any 
fractures.  He opined that the veteran probably had crush 
injuries which affected the blood vessels in his lower 
extremity.  The doctor stated that he believed that the crush 
injury caused massive small vessel disease in his peripheral 
circulation, which ultimately resulted in an amputation of 
his lower left leg.  He reiterated this opinion, stating that 
he strongly felt his crush injury in 1946 resulted in his 
amputation.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes first that it has considered the 
"positive" evidence represented by the veteran's written 
testimony submitted in support of his arguments that he is 
entitled to service connection for a left below the knee 
amputation, which he contends is secondary to residuals of 
his service-connected left great toe fracture with chronic 
osteomyelitis.  However, these statements, as they are from a 
layperson and not a medical professional, do not represent 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the veteran's amputation and his 
service-connected toe disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See id. 

As for the "positive" evidence by Dr. Magre, his 
conclusions are based on the assumption, not supported by the 
record, that the left lower leg was crushed during service in 
addition to the left great toe, and that the said crushing 
injury to the lower leg caused massive small vessel disease 
in peripheral circulation, ultimately necessitating the 
amputation below the left knee.  In this regard, the veteran 
also has argued that his left foot and lower leg up to the 
knee were injured during the accident to his left great toe.  
He also argued at that time of the 1991 VA examination that 
his left knee was also injured as a result of the in-service 
accident.  As noted, however, the clinical record contains no 
objective evidence to support the assertion that the veteran 
sustained an injury involving any area other than the left 
toe during service.  The SMR's document only a contusion of 
the soft tissues of the left great toe, which required four 
sutures, and a comminuted fracture of the extreme distal tip 
of the terminal phalanx.  Therefore, the Board finds the 
probative weight of the "positive" evidence represented by 
the opinions of Dr. Magre's to be minimal, as it is well 
established by precedent that where a medical opinion is 
based on an inadequate factual premise, including a veteran's 
unsubstantiated account of his medical history and service 
background, such an opinion has limited probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  
 
In contrast to the "positive" evidence, the "negative" VA 
opinions are based solely on factual information documented 
in the record, and are not based on the veteran's own 
statements or the product of mere speculation.  Such opinions 
have a greater degree of inherent probative value for 
adjudication purposes.  Therefore, the Board finds that the 
probative weight of the "negative" evidence represented by 
the VA opinions exceeds that of the "positive" evidence 
represented by those of Dr. Magre.  See Owens, 7 Vet. App. at 
429, 433; Guerrieri v. Brown, 4 Vet. App. at 467, 470-71.  In 
short therefore, as the probative weight of the "negative" 
evidence exceeds that of the "positive," the veteran's 
claim must be denied.  Gilbert, 1 Vet. App. at 49.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as indicated above, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is thus not for application.  See id.    


ORDER

Service connection for a left below knee amputation, as 
secondary to residuals of the service-connected left great 
toe fracture with chronic osteomyelitis, is denied.



	                        
____________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


